129 F.3d 128
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Roberto JUAREZ-REYES, aka Jose Umberto Villanueva,Defendant-Appellant.
No. 96-50543.
United States Court of Appeals, Ninth Circuit.
Submitted November 4, 1997**Filed Nov. 6, 1997.

Appeal from the United States District Court for the Southern District of California, No. CR-96-00612-1-MLH;  Marilyn L. Huff, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Roberto Juarez-Reyes appeals the sixty-month sentence imposed following his guilty plea conviction to illegal reentry by a previously deported aggravated felon, in violation of 8 U.S.C. § 1326.  His attorney has filed a brief stating that he can identify no issues for review, and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738 (1967).  Our examination of counsel's brief, Juarez-Reyes's supplemental pro se brief, and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83 (1988), disclose no issues for review.


3
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We decline to consider on direct appeal Juarez-Reyes's contention that his counsel was ineffective.  See United States v. Quintero-Barraza, 78 F.3d 1344, 1347 (9th Cir.1995), cert. denied, 117 S.Ct. 135 (1996).  Juarez-Reyes's pro se motion for appointment of new counsel on appeal is denied